PER CURIAM:
Monrail Lashun Maddox appeals a district court order denying his motion for a reduction of his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Maddox, No. l:03-cr-00092-LHT, 2008 WL 2773781 (W.D.N.C. July 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.